DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
Claims 1-20, as originally filed 10 April 2020, are pending.
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
A search of the relevant art located no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection of claim 1 under either 35 U.S.C. 102 or 35 U.S.C. 103.  The prior art references located by the examiner provide no teaching, suggestion, or motivation to at least partially encase a synthetic substrate in a dried slurry formed by drying a slurry that included “a mixture of between 5% and 35% by volume of a collagen-containing tissue matrix subjected to an acid-swelling process mixed with a remainder portion of the collagen-containing tissue matrix not subjected to the acid-swelling process.”  Claim 1.  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
In sum, claims 1-20 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
26 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611